DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 2 and 8-10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wickham et al (US 6,159,186).
Regarding claim 1, Wickham discloses a method of operating a flow meter, comprising: using a pattern in association with a drip chamber (resolution of 256x256 pixels – Col.3 ll 2), wherein the pattern includes pattern information (pixels); generating one or more images of a drop of fluid and drip chamber (Col.3 ll 55-61), wherein the image is generated using data received from an optical system 28 having a sensor (Col.3 ll 14); comparing the one or more images of the drop of fluid with the pattern information (Col.4 ll 36-42; determine boundary and count pixels – pixels counted are only those with drop, such that counting pixels is comparing which pixels are empty vs have data in 256x256 pixel pattern); and calculating at least one fluid property based on the one or more images of the drop of fluid and the pattern information (volume of drop – Col.3 ll 42 and 43).  
Regarding claim 2, the at least one fluid property is the volume of the drop of fluid (Col.4 ll 42).  
Regarding claim 8, Wickham discloses a method of controlling a flow meter, the method comprising: generating one or more images of a drop of fluid and a drip chamber (Col.3 ll 55-61 and Col.4 ll 36-43), wherein the image is generated using data received from an optical system 28 having a sensor (Col.3 ll 14); calculating a flow rate of fluid (“compute flow” – fig 2), using one or more microprocessors 34/38, through the drip chamber based on data received from the sensor; and controlling a mechanism, using the one or more microprocessors, to achieve a target flow rate (“adjust flow brake” fig 7; also Col.3 ll 40-42 – “controlling flow brake 56 to achieve (the) required flow rate”), the mechanism comprising a flexible tube section 62 (IV lines are notoriously known for being flexible; regardless, if the line was not flexible, dynamic flow brake 56 and safety stop 60 could not close the line by pressing against it), a pump 14, and one or more flow restrictors 56.  
Regarding claim 9, the mechanism is adjusted to correct any deviations between the desired and measured flow rates (Col.3 ll 40-42).  
Regarding claim 10, the one or more flow restrictors are actuators (dynamic flow brake 56, fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wickham et al (US 6,159,186) in view of Faries et al (US 6,824,528).
Regarding claim 3, the calculation of the at least one fluid property is used to determine whether a free flow condition exists.  
While Wickham substantially discloses the invention as claimed, it does not disclose if the calculation of the at least one fluid property is used to determine whether a free flow condition exists. 
Faries discloses a continuous or free-flow (no drips but a stream instead) may appear as if no flow is occurring due to an inability to differentiate drops (Col.14 ll 31-59). While it is unclear if Wickham will suffer from such an issue (since Wickham uses occupied pixels, as opposed to infrared energy), it still teaches one of ordinary skill in the art to monitor specially for a free-flow event and alarm the user (and shut down flow as is consistent with Col.3 ll 66 to Col.4 ll 4 of Wickham). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the method of Wickham such that the calculation of the at least one fluid property is used to determine whether a free flow condition exists as taught by both Faries and Wickham so as to prevent too much delivery of the fluid.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-27 of U.S. Patent No. 10,220,140. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader versions of the patented claims.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 of U.S. Patent No. 10,226,574. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader versions of the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783